112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Colleen E. NEWPORT;  James F. Newport, Appellants,v.MISSOURI ARMY NATIONAL GUARD;  Raymond L. Pendergrass, MG, Appellees.
No. 97-1212WM.
United States Court of Appeals, Eighth Circuit.
Submitted May 7, 1997.Filed May 12, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Colleen E. Newport and James F. Newport appeal the district court's orders dismissing their action against the Missouri Army National Guard and Adjutant General Raymond L. Pendergrass and denying their postjudgment motions.  Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.  We thus affirm.  See 8th Cir.  R. 47B.